Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Mark Schomburg, Appellant                            Appeal from the 271st District Court of Wise
                                                      County, Texas (Tr. Ct. No. CV18-03-244).
 No. 06-18-00060-CV        v.                         Opinion delivered by Chief Justice Morriss,
                                                      Justice Moseley and Justice Burgess
 Germania Insurance and Kaker Agency,                 participating.
 LLP, Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We note that the appellant, Mark Schomburg, had adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs..


                                                     RENDERED NOVEMBER 9, 2018
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk